DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/28/2021 is entered and acknowledged by the Examiner. Claims 1 and 8-13 were amended. Claims 2-7 had been canceled. Claims 1 and 8-14 are currently pending in the instant application.
	The rejection of claims 1 and 8-14 under 35 U.S.C. 103 as being unpatentable over Oooka (US 2017/0077402 Al) in view of Yang (US 2017/0217785 Al) is withdrawn in view of Applicant’s remark.
Examiner’s Statement of Reason for Allowance
Claims 1 and 8-14 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 11/28/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a light valve having a higher light transmittance on Off-state and a lower light transmittance on ON-state (reverse mode) comprising an ABX3 perovskite particle with a morphology as recited in amended claim 1. Therefore, claim 1 is allowable over the prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761